Citation Nr: 0005631	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-16 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to service connection for degenerative disc disease of the 
cervical spine with assignment of a 10 percent evaluation.

In May 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In December 1999 the RO affirmed the initial 10 percent 
evaluation for degenerative disc disease of the cervical 
spine.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran without good cause failed to report for two 
scheduled VA examinations associated with his increased 
rating claim.


CONCLUSION OF LAW

The veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for degenerative disc disease of the 
cervical spine is denied as a matter of law.  38 C.F.R. 
§ 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1999).

Factual Background and Analysis

As the Board noted in its May 1999 remand of the case to the 
RO for further development and adjudicative actions, the 
veteran reported that his neck disability caused numbness and 
tingling in his hands at his January 1999 personal hearing 
before a hearing officer at the RO.  

The veteran also reported that his head shakes due to muscle 
spasm of the neck.  The Board noted that the March 1998 VA 
examination report shows a diagnosis of degenerative disc 
disease with possible neurologic deficit.

The Board pointed out that neither the veteran nor the Board 
may make medical determinations.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Board specified that a VA examination 
was necessary to clarify the neurological deficit that was 
attributable to the veteran's cervical spine disability.

The Board also noted that the veteran in his October 1998 
substantive appeal reported that he had not worked for ten 
years due to his degenerative disc disease and was in receipt 
of disability benefits from the Social Security 
Administration (SSA).  In light of the foregoing, the Board 
determined that the record of the SSA action and the evidence 
relied upon were probative of the level of impairment due to 
the veteran's service-connected disability.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board also stated that a VA examination would materially 
assist in determining the extent of the veteran's functional 
loss due to pain or due to flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Also noted was that in this 
regard, the VA General Counsel had found that Diagnostic Code 
5293 pertaining to intervertebral disc syndrome involved the 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical vertebrae, and 
38 C.F.R. §§ 4.40, 4.5 (1999) must be considered.  VAOPGCPREC 
36-97.

In its May 1999 remand order, the Board directed the RO to 
contact the veteran for identification of additional sources 
of his treatment for his service-connected cervical spine 
disability, to obtain the veteran's SSA records, and to 
afford the veteran VA examinations by appropriate specialists 
in orthopedics and neurology to determine the nature and 
extent of severity of his service-connected cervical spine 
disability.

The RO by letter dated in July 1999 requested the veteran to 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who may 
have additional records referable to treatment of his 
cervical spine disability.  The veteran did not respond to 
the correspondence.  The RO obtained the veteran's SSA 
records; however, the pertinent medical evidence therein was 
prior to the October 1997 and March 1998 VA examination 
reports on file.  Most importantly, the veteran failed 
without good cause to report for VA examinations scheduled in 
July and August 1999, and no correspondence in this regard 
was returned as undeliverable.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for the two scheduled examinations, 
the Board is satisfied that the veteran failed to report for 
the scheduled VA examinations without good cause.  38 C.F.R. 
§ 3.655.  Therefore, the Board finds the veteran's increased 
rating claim for degenerative disc disease of the cervical 
spine must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

